DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1-2, 5, 6, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 3, 4, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Witte (PG-PUB 2017/0190078). 
Regarding claim 3, Witte teaches a method of shaping a preform comprising:
producing the shaped preform by pressing an unshaped material of the preform to a rigid mold at different positions and different timings, the rigid mold having a shape corresponding to a shape of the preform (Figure 21, items 202 and 246 and [0054]); and
using a pressurizing jig for pressing the material, the pressurizing jig being adapted to apply pressures on the material at the different positions (Figure 21; [0075], [0086]-[0089]).

Regarding claim 4, Witte teaches the method as applied to claim 3, further comprising:
respectively disposing closed inner vacuum bags on positions, corresponding to the different positions, between the mold and the material (Figures 3-5, 13, 21-25); and
sealing, with an outer vacuum bag, the material, on which the inner vacuum bags have been disposed, from an outside of the inner vacuum bags and the material (Figures 3-5, 21-25);
 wherein the material is pressed to the mold using an atmospheric pressure, by evacuating an area sealed by the outer vacuum bag and evacuating insides of the inner vacuum bags at the different timings ([0050]-[0054], [0075], [0086]-[0089]). 

Regarding claim 10, Witte teaches the method as applied to claim 3, wherein a release film is applied between the material and the mold to allow for sliding the material [0050].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Witte (PG-PUB 2017/0190078), as applied to claim 3, in further view of De Mattia (PG-PUB 2014/0072775).
Regarding claim 7, Witte teaches the process as applied to claim 4, wherein the shaped preform is a body of prepregs, having concave portions (Figure 18) .  
Witte does not teach (1) the preforms are in the form of a dry preform and (2) disposing rigid plates between the material and the outer vacuum bag in order to prevent gaps from being generated between the material and the rigid mold, the rigid plates having shapes corresponding to shapes of concave portions respectively.

As to (1), Witte ‘379 teaches a process of producing a composite winglet using a molding system comprising rigid molds, outer vacuum bag, and multiple inner vacuum bags (Figure 22 and 26) to form chambers [0168]. Witte ‘379 teaches the plies may be pre-impregnated or dry plies ready for infusion through a resin transfer molding process [0078], [0200]. 
	Both Witte and Witte ‘379 disclose composite molding using outer and inner vacuum bags. It would have been obvious to one of ordinary skill in the art to substitute the prepreg of Witte with dry plies of Witte ‘379, a functionally equivalent preform of plies. 

	As to (2), De Mattia teaches a process of producing a composite material utilizing a forming tool pressed against a preform due to the pressure applied from a vacuum bag [0053]-[0054]. De Mattia teaches the forming tool allows for forming a preform in the desired geometry for angled surfaces [0054]. 
	One of ordinary skill in the art would have recognized that a forming tool shaped as the desired mold shape allows for improve compression of the shaping an article under vacuum, as taught by De Mattia. One of ordinary skill in the art would have been motivated to apply the identical technique of De Mattia in a similar vacuum-based molding process of Witte for the benefit of applying proper compression and producing an article in the desired shape. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Witte (PG-PUB 2017/0190078), as applied to claim 3,  in further view of Witte ‘379 (PG-PUB 2016/0009379). 
	Regarding claim 8, Witte teaches the process as applied to claim 3, wherein
a laminated body of prepregs, having a curved structure or concave portions (Figure 13 and [0048]). 
	Witte does not teach the shaped preform is a dry preform. 
	Witte ‘379 teaches a process of producing a composite winglet using a molding system comprising rigid molds, outer vacuum bag, and multiple inner vacuum bags (Figure 22 and 26) to form chambers [0168]. Witte ‘379 teaches the plies may be pre-impregnated or dry plies ready for infusion through a resin transfer molding process [0078], [0200]. 
	Both Witte and Witte ‘379 disclose composite molding using outer and inner vacuum bags. It would have been obvious to one of ordinary skill in the art to substitute the prepreg of Witte with dry plies of Witte ‘379, a functionally equivalent preform of plies. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Witte (PG-PUB 2017/0190078), as applied to claim 3, in view of Azuma (English Translation of JP2011161976) and Witte ‘379 (PG-PUB 2016/0009379). 
	Regarding claim 9, Witte teaches a process of applied to claim 3, wherein the shaped preform is made of prepregs [0048] for producing a composite structure for an aircraft [0004], such as a winglet [0013]. 
	
	Witte does not teach the shaped preform is a corrugated dry preform. 

Witte ‘379 teaches a process of producing a composite winglet using a molding system comprising rigid molds, outer vacuum bag, and multiple inner vacuum bags (Figure 22 and 26) to form chambers [0168]. Witte ‘379 teaches the plies may be pre-impregnated or dry plies ready for infusion through a resin transfer molding process [0078], [0200]. 
	Both Witte and Witte ‘379 disclose composite molding using outer and inner vacuum bags. It would have been obvious to one of ordinary skill in the art to substitute the prepreg of Witte with dry plies of Witte ‘379, a functionally equivalent preform of plies. 

Amaoka teaches a process of manufacturing a composite wing structure from a dry preform wrapped around cores (Figure 7a and 7b). 
	Both Witte in view of Witte ‘379 and Amaoka teach a process of manufacturing wing structures. It would have been obvious to one of ordinary skill in the art to substitute the preform of Witte with the preform of Amaoka, a functionally equivalent wing structure preform. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Witte (PG-PUB 2017/0190078), as applied to claim 3, in view of Witte ‘379 (PG-PUB 2016/0009379) and Samejima (PG-PUB 2014/0261993). 
	Regarding claim 11, Witte teaches the process as applied to claim 3.
	Witte does not teach a thermoplastic binder is placed between layers of a laminated body of fiber sheets used as a material of the dry preform, and the dry preform is shaped with heating and melting the thermoplastic binder.

Witte ‘379 teaches a process of producing a composite winglet using a molding system comprising rigid molds, outer vacuum bag, and multiple inner vacuum bags (Figure 22 and 26) to form chambers [0168]. Witte ‘379 teaches the plies may be pre-impregnated or dry plies ready for infusion through a resin transfer molding process [0078], [0200]. 
	Both Witte and Witte ‘379 disclose composite molding using outer and inner vacuum bags. It would have been obvious to one of ordinary skill in the art to substitute the prepreg of Witte with dry plies of Witte ‘379, a functionally equivalent preform of plies. 

	Samejima teaches a process for producing a preform for manufacturing a fiber-reinforced plastic, comprising steps of (Abstract and Figure 4):  fixing a resin-equipped film rolled out from a roll state including a release film and a fixing resin and containing a partially-cured thermosetting resin, to a surface of the dry fiber fabric rolled  out from a roll with the fixing resin interposed therebetween,  thereby obtaining a first dry fiber fabric; separately fixing the resin-equipped film to a surface of the dry fiber fabric rolled
out from a roll with the fixing resin interposed therebetween, and detaching the release film, thereby obtaining one or more second dry fiber fabrics (Figure 4); and laminating the second dry fiber fabrics on a surface of the first dry fiber fabric with the fixing
resin of the second dry fiber fabrics interposed therebetween for resin infusion (Figure 10 and 11).  Samejima teaches since a preform of the present invention includes the fixing resin, the position of the preform can be fixed without being affected by gravity, so that the step of shaping into a three-dimensional shape (the step of arranging a dry fiber fabric on a molding die and the step of laminating a dry fiber fabric on a dry fiber fabric) can be simplified, resulting in improved productivity [0025].

	Both Witte in view of Witte ‘379 and Samejima teach a process of composite molding utilizing a dry preform. It would have been obvious to one of ordinary skill in the art to improve the process of Witte in view of Witte ‘379  with a thermoplastic binder of Samejima is placed between layers of a laminated body of fiber sheets used as a material of the dry preform  to improve productivity.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Witte (PG-PUB 2017/0190078), as applied to claim 3, in view of Witte ‘379 (PG-PUB 2016/0009379) and Hsiao (“Effect of carbon nanofiber z-threads on mode-I delamination toughness of carbon fiber reinforced plastic laminates,” Composites Part A: Applied Science and Manufacturing, Volume 91, Part 1, 2016,
Pages 324-335). 
	Regarding claim 12, Witte teaches the process as applied to claim 3.
	Witte does not teach wherein fiber sheets including Z-threads bearing strength in a thickness direction of the dry preform is used as a material of the dry preform, and the dry preform is shaped without thermoplastic binder and heating.

Witte ‘379 teaches a process of producing a composite winglet using a molding system comprising rigid molds, outer vacuum bag, and multiple inner vacuum bags (Figure 22 and 26) to form chambers [0168]. Witte ‘379 teaches the plies may be pre-impregnated or dry plies ready for infusion through a resin transfer molding process [0078], [0200]. 
	Both Witte and Witte ‘379 disclose composite molding using outer and inner vacuum bags. It would have been obvious to one of ordinary skill in the art to substitute the prepreg of Witte with dry plies of Witte ‘379, a functionally equivalent preform of plies. 

	Hsiao teaches delamination is a major drawback of carbon fiber reinforced plastics (CFRPs) (Abstract), and z-threads toughened CFRPs can improve the delamination toughness of various FRPs (Page 326 and 334) . 

	Both Witte in view of Witte ‘379 and Hsiao teach a process of composite molding utilizing a dry preform. It would have been obvious to one of ordinary skill in the art to improve the process of Witte in view of Witte ‘379  with Z-threads to improve delamination toughness as taught by Hsiao.
 

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amaoka (English Translation of JPH1199993) in view of Witte (PG-PUB 2017/0190078). 
	Regarding claim 13, Amaoka teaches a process of producing a composite material structure, comprising:
	placing core jigs on a laminated body of prepregs for a panel [0012], [0031] and placing the corrugated dry preform [0032] on the placed core jigs, the laminated body of the prepregs for the panel being placed on a rigid mold, the core jigs corresponding to a shape of the corrugated dry preform;
	impregnating the corrugated dry preform with uncured thermosetting resin by injecting the uncured thermosetting resin into an area sealed by a vacuum bag in a state where the corrugated dry preform placed on the core jigs has been bagged with the vacuum bag [0020], [0022]; and 
	producing the composite material structure having the panel and a corrugated reinforcing member attached to the panel, by thermally curing the laminated body of the prepregs for the panel and the thermosetting resin with the corrugated dry preform has been impregnated [0027], [0029].

	Amaoka does not teach placing the corrugated dry preform produced by the following method: producing the shaped preform by pressing an unshaped material of the preform to a rigid mold at different positions and different timings, the rigid mold having a shape corresponding to a shape of the preform; and using a pressurizing jig for pressing the material, the pressurizing jig being adapted to apply pressures on the material at the different positions and the different timings.


Witte teaches a method of shaping a preform comprising:
producing the shaped preform by pressing an unshaped material of the preform to a rigid mold at different positions and different timings, the rigid mold having a shape corresponding to a shape of the preform (Figure 21, items 202 and 246 and [0054]); and
using a pressurizing jig for pressing the material, the pressurizing jig being adapted to apply pressures on the material at the different positions (Figure 21; [0075], [0086]-[0089]).
Both Amaoka and Witte teach a process of manufacturing wing structures. It would have been obvious to one of ordinary skill in the art to substitute the prepreg spar layup of Witte with the dry spar layup of Amaoka, a functionally equivalent wing structure preform. 


Regarding claim 14, Amaoka teaches a process of producing a composite material structure, comprising:
molding a corrugated composite material, the corrugated dry preform being used as a material of the corrugated composite material;
producing a panel made of another composite material; and
producing the composite material structure having the panel and a corrugated reinforcing member attached to the panel by assembling the corrugated composite material to the panel. 

Amaoka does not teach the corrugated dry preform is produced by the following method: producing the shaped preform by pressing an unshaped material of the preform to a rigid mold at different positions and different timings, the rigid mold having a shape corresponding to a shape of the preform; and using a pressurizing jig for pressing the material, the pressurizing jig being adapted to apply pressures on the material at the different positions and the different timings.

Witte teaches a method of shaping a preform comprising:
producing the shaped preform by pressing an unshaped material of the preform to a rigid mold at different positions and different timings, the rigid mold having a shape corresponding to a shape of the preform (Figure 21, items 202 and 246 and [0054]); and
using a pressurizing jig for pressing the material, the pressurizing jig being adapted to apply pressures on the material at the different positions (Figure 21; [0075], [0086]-[0089]).

Both Amaoka and Witte teach a process of manufacturing wing structures. It would have been obvious to one of ordinary skill in the art to substitute the prepreg spar layup of Witte with the dry spar layup of Amaoka, a functionally equivalent wing structure preform. 

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Witte (PG-PUB 2017/0190078), as applied to claim 4,  in further view of Witte ‘379 (PG-PUB 2016/0009379). 
	Regarding claim 15, Witte teaches the process as applied to claim 4, wherein
a laminated body of prepregs, having a curved structure or concave portions (Figure 13, items 246 and [0048]). 
	Witte does not teach the shaped preform is a dry preform. 
	Witte ‘379 teaches a process of producing a composite winglet using a molding system comprising rigid molds, outer vacuum bag, and multiple inner vacuum bags (Figure 22 and 26) to form chambers [0168]. Witte ‘379 teaches the plies may be pre-impregnated or dry plies ready for infusion through a resin transfer molding process [0078], [0200]. 
	Both Witte and Witte ‘379 disclose composite molding using outer and inner vacuum bags. It would have been obvious to one of ordinary skill in the art to substitute the prepreg of Witte with dry plies of Witte ‘379, a functionally equivalent preform of plies. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Witte (PG-PUB 2017/0190078), as applied to claim 4, in view of Azuma (English Translation of JP2011161976) and Witte ‘379 (PG-PUB 2016/0009379). 
	Regarding claim 18, Witte teaches a process of applied to claim 4, wherein the shaped preform is made of prepregs [0048] for producing a composite structure for an aircraft [0004], such as a winglet [0013]. 
	
	Witte does not teach the shaped preform is a corrugated dry preform. 

	Azuma teaches a method of manufacturing an aircraft wing structure (Figure 1, 5, and 15) utilizing a system comprising rigid molds, an outer vacuum bag, and inner hollow bags. 
	Witte and Azuma teaches a process of producing an aircraft wing structure using rigid molds, an outer vacuum bag, and multiple inner bags for hollow structures. It would have been obvious to one of ordinary skill in the art to substitute the structure of Witte with the structure of Azuma, a functionally equivalent aircraft wing structure. 

Witte ‘379 teaches a process of producing a composite winglet using a molding system comprising rigid molds, outer vacuum bag, and multiple inner vacuum bags (Figure 22 and 26) to form chambers [0168]. Witte ‘379 teaches the plies may be pre-impregnated or dry plies ready for infusion through a resin transfer molding process [0078], [0200]. 
	Both Witte and Witte ‘379 disclose composite molding using outer and inner vacuum bags. It would have been obvious to one of ordinary skill in the art to substitute the prepreg of Witte with dry plies of Witte ‘379, a functionally equivalent preform of plies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/           Examiner, Art Unit 1745